 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JEFFREY F. OAKIE,                                        Case No.: 2:18-cv-01902-APG-GWF

 4          Plaintiff                                            Order for Status Report

 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC,
 7
        Defendant
 8

 9         On October 25, 2018, the parties informed the court that this matter was settled, and they

10 requested 60 days to file a stipulation to dismiss. ECF No. 5. More than 60 days have passed and

11 no stipulation to dismiss has been filed.

12         IT IS THEREFORE ORDERED that on or before January 31, 2019, the parties shall file

13 a stipulation to dismiss or a status report regarding settlement.

14         DATED this 3rd day of January, 2019.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
